Citation Nr: 1201368	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-06 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, including due to herbicide exposure; or alternatively, including as secondary to the service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from December 1964 to December 1968, including confirmed service in the Republic of Vietnam during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  There is no competent and credible evidence the Veteran has had ischemic heart disease, that cardiomyopathy with congestive heart failure had its onset in service or within one year of service discharge, that any current heart disability is related to his active military service, including to his presumed herbicide exposure in Vietnam.

2.  There is also no competent and credible evidence that the Veteran's current heart disorder was caused or aggravated by his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam; and is not secondary to his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2006.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in March 2007, so in the preferred sequence.  There is consequently no timing or content deficiency in the VCAA notification to the Veteran.  Pelegrini, 18 Vet. App. at 112.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Veteran was also afforded a VA examination and medical opinion in March 2007, with respect to the secondary aspect of the claim for service connection for a heart disability.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the secondary component of his claim has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not provided with a medical nexus opinion on direct service connection because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no competent evidence of in-service incurrence of a heart disability.  The service treatment records are unremarkable for treatment or diagnosis of any heart disorder during service.  There is also no competent and credible evidence indicating his current heart disability is etiologically linked to his service, including as due the presumed herbicide exposure.  He has not alleged that his heart condition is directly attributable to his period of active duty during the Vietnam War.  Importantly, a heart condition is not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disabilities.  Charles v. Principi, 16 Vet. App. 370 (2002).

Consequently, there is no reasonable possibility of substantiating this claim on a direct or presumptive basis; as such, another VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis

The Veteran contends he developed a heart condition secondary to his service-connected Type II Diabetes Mellitus.  Alternatively, he asserts his heart condition is a result of exposure to herbicides during his active duty military service in the Republic of Vietnam, during the Vietnam War.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic diseases, including a cardiovascular-renal disease, may be service connected on a presumptive basis if manifested to a compensable degree within one year of active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).


Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  Here, the Board finds the Veteran is presumed to have been exposed to herbicides, since his DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116 , the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemias.  On March 25, 2010, the Secretary published in the Federal Register a proposed rule that would amend 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391.  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010. 

In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD [ischemic heart disease] is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term ''IHD'' [ischemic heart disease] includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 75 Fed. Reg. 14,391, 14,393 (March 25, 2010). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

However, for purposes of this section, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran's VA treatment records and March 2007 VA compensation examination report show a current heart disability, recently diagnosed as cardiomyopathy with congestive heart failure.  The Veteran's currently diagnosed heart disability is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

To emphasize, the Veteran does not have a diagnosis for ischemic heart disease or any related heart disability that might qualify for presumptive service connection.  See 38 C.F.R. § 3.309(e).  The Board acknowledges his treating physicians initial suspected coronary artery disease and ischemia in July, September and October 2002.  Subsequent testing and treatment has shown he did not have these conditions.  Treating providers later concluded he instead had a history of "no known coronary artery disease," "normal coronary arteries" and "non-ischemic cardiomyopathy (versus possible chemical and/or hypertension[-related] cardiomyopathy)."  See VA outpatient treatment reports dated in October 2002 and March 2003.  Parenthetically, the Board notes that these speculative diagnoses were rendered well before the Veteran filed his claim in 2007.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim). 

Further, as mentioned, the March 2007 VA examiner diagnosed cardiomyopathy with congestive heart failure.  The examiner also conducted a heart stress test, which revealed that there are no perfusion abnormalities.  This finding on the examination report appears to exclude the possibility that the Veteran has suffered an ischemic heart disease.  Indeed, there is no indication of any current heart condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium, as required for ischemic heart disease.  See 75 Fed. Reg. 14,391, 14,393 (March 25, 2010). The criteria for presumptive service connection for ischemic heart disease on the basis of herbicide exposure have not been satisfied.

The Board turns to consideration of the Veteran's contention his heart disability is secondary to his service-connected diabetes.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

There is a VA examination and medical opinion evidence that discounts the notion of entitlement to secondary service connection.  Specifically, the March 2007 VA examiner opined against the possibility that his heart disability is proximately due to or the result of service-connected diabetes.  See 38 C.F.R. § 3.310(a).  In particular, the examiner stated the Veteran's cardiomyopathy with congestive heart failure is less likely as not (less than 50 percent probability) caused by or a result of diabetes mellitus, Type II.  The examiner reasoned the cardiomyopathy with congestive heart failure was diagnosed prior to his symptoms, objective findings and diagnosis of diabetes mellitus.  

The March 2007 VA examiner further opined against the possibility that his service-connected chronically aggravated the heart disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. at 448.  The examiner stated the 
cardiomyopathy with congestive heart failure was less likely as not (less than 50 percent probability) aggravated by diabetes mellitus, Type II.  As rationale, the examiner commented that the Veteran's heart disability symptoms and ejection fraction improved after 2003 when he was diagnosed with diabetes; his cardiac catheterization showed normal coronary arteries; and his ejection fraction on 2002 was 10-15%, in 2004 was 35-40%, and in 2006 was 45%.  The Board accords great probative weight to the VA examiner's opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran is competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced shortness of breath and fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

The Veteran is not competent, however, to ascribe these symptoms to a particular diagnosis for a chronic heart disability.  Certain disabilities, including ischemic heart disease (which is not shown here), are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  The Board finds he is not competent to self-diagnose his heart disability, particularly with regards to identifying the existence of ischemic heart disease.

Regarding the claim for secondary service connection, medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin, 11 Vet. App. at 512; Velez, 11 Vet. App. at 158; and McQueen, 13 Vet. App. at 237.  The Board finds medical evidence is needed to establish secondary service connection in the instant case, since the Veteran's heart disability is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to attribute his heart-related symptoms to his service-connected diabetes, either for the notion that this disability is causally related to or aggravated by his diabetes.  These are inherently complex medical determinations that require specialized medical expertise.  The Board finds his lay statements regarding secondary service connection for his current heart disability are not competent.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board therefore next turns to consideration of possible entitlement to service connection for the heart disability on a direct-incurrence basis, but finds the claim lacking in this respect as well.

There is no objective indication of in-service incurrence of any heart condition.  His heart and vascular system were described as normal on both his in-service examination reports in November 1964 (enlistment) and December 1968 (RAD).  The Veteran's service treatment records are completely unremarkable for any complaint, treatment, or clinical diagnosis of a heart disorder during his active duty military service.  He does not necessarily argue the contrary.  

The record also fails to show by objective evaluation that he manifested any cardiovascular disease to a degree of 10 percent by December 1969 (within the first year following his active duty service discharge, in December 1968).  The first recorded diagnosis of any heart-related disorder is not reported until approximately 2002, approximately 34 years after service.  

Although it is presumed that he was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current heart disability is attributable to that exposure.  Here, there is no medical opinion evidence no evidence etiologically linking his current heart disability to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Since the Veteran has not proffered any lay statements in support of the notion of a theory of direct-service-incurrence, there is no need for the Board to further consider lay statements in that regard.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for a heart disability, including as due to exposure to herbicides and as secondary to the service-connected Type II diabetes mellitus, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


